Name: COMMISSION REGULATION (EC) No 296/95 of 13 February 1995 extending the temporary suspension of advance fixing of export refunds on beef and veal
 Type: Regulation
 Subject Matter: animal product;  trade policy
 Date Published: nan

 No L 34/42 Official Journal of the European Communities 14. 2. 95 COMMISSION REGULATION (EC) No 296/95 of 13 February 1995 extending the temporary suspension of advance fixing of export refunds on beef and veal suspend urgently temporarily the advance fixing of refunds for the products in question, and that certificates, for which the application is pending, should not be issued, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden to the European Union (2), Having regard to Council Regulation (EEC) No 885/68 of 28 June 1968 laying down general rules for granting export refunds on beef and veal and criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 427/77 (4), and in particular the first subpara ­ graph of Article 5 (4) thereof, Whereas it is necessary, in the light of the situation on certain markets, to adjust the refunds ; whereas the current refunds applicable could lead to speculative advance fixing of the refund ; whereas it is necessary to HAS ADOPTED THIS REGULATION : Article 1 The advance fixing of export refunds on the products covered by CN code 0102 90 referred to in Article 1 of Commission Regulation (EC) No 2869/94 (*), as amended by Regulation (EC) No 3277/94 (*), is suspended for the period from 14 to 16 February 1995. Article 2 This Regulation shall enter into force on 14 February 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 February 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148, 28. 6. 1968, p. 24. (2) OJ No C 241 , 29. 8 . 1994, p. 21 0 OJ No L 156, 4. 7. 1968, p. 2. (4) OJ No L 61 , 5 . 3 . 1977, p. 16. O OJ No L 303, 26. 11 . 1994, p. 34. V) OJ No L 339, 29. 12. 1994, p. 74.